UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2305


RICHARD NGUTI ADE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 16, 2010                 Decided:   May 5, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, ENOW & ASSOCIATES IMMIGRATION PRACTICE, Marietta,
Georgia, for Petitioner. Tony West, Assistant Attorney General,
Ernesto H. Molina, Jr., Assistant Director, Jeffery R. Leist,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Nguti Ade, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals   dismissing    his   appeal       from    the    immigration      judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

          Ade first challenges the determination that he failed

to establish his eligibility for asylum.                 To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”    INS    v.    Elias-Zacarias,         502    U.S.   478,   483-84

(1992).   We have reviewed the evidence of record and conclude

that Ade fails to show that the evidence compels a contrary

result.    We therefore find that substantial evidence supports

the denial of relief.

          Additionally, we uphold the denial of Ade’s request

for withholding of removal.        “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                  Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                Because Ade failed to show



                                       2
that   he   is   eligible       for    asylum,          he   cannot    meet    the    higher

standard for withholding of removal.

              Finally,    we    find    that       substantial        evidence    supports

the finding that Ade failed to meet the standard for relief

under the Convention Against Torture.                        To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”         8 C.F.R. § 1208.16(c)(2) (2009).                   We find that Ade

failed   to    make    the     requisite      showing         before    the    immigration

court.

              Accordingly,      we     deny       the    petition      for    review.      We

dispense      with     oral    argument       because          the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              3